Mr. Justice Gest delivered the opinion of the court. This is a suit in assumpsit by appellee, Zehr, against appellant, Willard. Willard filed the following plea: “ And the said A. H. Willard, in his own proper person, comes and defends, etc., and says that he is the only defendant in this cause, and that the cause of action herein is not a local action, and that before and at the time of the commencement of said action of the said Christ Zehr against him and at the time of the service of process upon him in said cause, he, the said A. H. Willard, was, and from thence hitherto has been, and still is, residing in the county of Jasper in the State of Missouri, and not in the county of Tazewell and State of Illinois, and that at the time of the service of process upon him in this cause, he was not voluntarily within the said county of Tazewell and State of Illinois, but was then and there under arrest and in the custody of the sheriff of the said county of Tazewell and had been brought from, his home in the county of Jasper and State of Missouri, where he then resided and now resides, under arrest upon a capias issued out of the office of the Clerk of the Circuit Court of the county of Tazewell, upon an indictment wrongfully, fraudulently, deceitfully and designedly procured to be returned by the grand jury of the county of Tazewell and State of Illinois, charging him, the said A. H. Willard, with the larceny of certain horses from one James Dean, in this county of Tazewell; and the said defendant avers that the said indictment was wrongfully, fraudulently, deceitfully and designedly procured to be returned by the said grand jury of said Tazewell county, by the wrongful, unlawful, fraudulent and deceitful connivance, procurement, assistance, direction, counsel, aiding and abetting of the said plaintiff herein, Christ Zehr, and one W. H. Miner and the above named James Dean, and their agents, servants and certain attorneys, which certain attorneys referred to, then represented the plaintiff in this cause, and still do, and then did, and still do, represent the other plaintiffs in said other causes, for the wrongful, unlawful, fraudulent and deceitful purpose of bringing the person of the said A. H. Willard into the said county of Tazewell in.the State aforesaid, within the jurisdiction of said court, for the wrongful,- fraudulent and deceitful purpose of procuring and causing the said process in this cause and in another cause then pending in said court against the said defendant, A. H. Willard, wherein the said W. H. Miner was plaintiff, to be served upon the said defendant, A. H. Willard, thereby attempting to secure jurisdiction over the defendant in said causes in this county of Tazewell, and that pursuant to and in furtherance of said wrongful, fraudulent and deceitful purpose and -while the said defendant, A. H. Willard, was so wrongfully, fraudulently and deceitfully under arrest upon said capias issued upon said indictment, as aforesaid, and in the custody of the sheriff of the said county of Tazewell as aforesaid, and while so wrongfully, fraudulently and deceitfully held and detained in the said county of Tazewell, as aforesaid, the said summons in said cause was served upon the said defendant, A. H. Willard, and that subsequent to the procuring of the said indictment to be returned into said court, and after the said service of process upon the said defendant, while he was so under arrest and in the custody of the sheriff of the said county of Tazewell, pursuant to said'wrongful, fraudulent and deceitful purpose, as aforesaid, the said Christ Zehr, plaintiff herein, and the said W. H. Miner and James Dean, by, with and through the advice and counsel of their same attorneys, caused the said indictment to be dismissed out of this court. And the said defendant further avers that at and within the said county of Jasper, in the State of Missouri, where the said defendant, A. H. Willard, heretofore and now resides, that there is a Circuit Court which has jurisdiction of the person of the said defendant, and which may lawfully have and take cognizance of the aforesaid action, and this, he, the said defendant, A. H. Willard, is ready to verify; wherefore he prays judgment if the court will take cognizance of the aforesaid action.” The plaintiff demurred to the plea and the court sustained the demurrer; defendant abided by his plea and thereupon his default was entered, the damages assessed, and judgment rendered against defendant. The only question before us is the sufficiency of the above plea. The defendant was served in due form with the process of the Tazewell Circuit Court. Upon the face, the writ and return of service are regular. The defendant by his plea endeavors to show that he was not, within the meaning of the law, “ found ” in Tazewell county; that the criminal process of the court was used falsely, fraudulently and without any ground therefor, to bring the defendant into Tazewell county, within the jurisdiction of the court, so that service of summons in this cause might be had upon him. Such a plea if properly framed is a good plea. Any plea, to-be good, must state facts from which, as a conclusion of law, the court can see that a defense to the particular suit, either in bar or abatement, arises. Facts must be stated, not conclusions. It is for the court and not for the pleader to draw the conclusion. ’An examination of this plea fails to disclose the allegation of any fact from which it may be seen that the plaintiff, Zehr, or any other person had anything to do with the finding of the indictment, the issuance of capias, the arrest of the defendant, or his detention in Tazewell county. The court committed no error in sustaining the demurrer to the plea. The judgment is affirmed. Affirmed.